 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CARL ECKSTROM,                                    No. 2:16-cv-0275 KJM AC P
12                        Plaintiff,
13            v.                                        ORDER
14    JEFFREY BEARD, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner incarcerated at the California Health Care Facility (CHCF)

18   under the authority of the California Department of Corrections and Rehabilitation (CDCR).

19   Plaintiff proceeds pro se and in forma pauperis with this civil rights action filed pursuant to 42

20   U.S.C. § 1983. This action is referred to the undersigned United States Magistrate Judge pursuant

21   to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302(c).

22           By order filed February 7, 2019, the district judge granted plaintiff leave to file a Second

23   Amended Complaint (SAC) for the limited purpose of attempting to state a cognizable Eighth

24   Amendment claim based on the alleged deliberate indifference to plaintiff’s serious mental health

25   needs. See ECF No. 43. Plaintiff was advised that to “proceed on his claim of Eighth

26   Amendment denial of adequate mental health care . . . he must name specific defendants and

27   allege specific acts or omissions by each of the named defendants that contributed to the alleged

28   denial.” Id. at 3.
                                                        1
 1          The undersigned has attempted to screen plaintiff’s SAC pursuant to 28 U.S.C. § 1915A.
 2   The SAC, like plaintiff’s prior complaints, recounts his mental illness diagnoses and treatment
 3   history, identifies his health care providers over the years and currently, and generally assails the
 4   quality of mental health treatment he has received while incarcerated in CDCR, including referral
 5   to an insufficient number of quality therapeutic groups and to too many unhelpful recreational
 6   groups. See ECF No. 46. The SAC, like plaintiff’s prior pleadings, again seeks an order of this
 7   court directing that he be given an independent psychiatric evaluation and transferred from CDCR
 8   to a state mental hospital.
 9          Plaintiff was previously informed that his desire for a transfer does not state a cognizable
10   constitutional claim, nor is relief in the form of a transfer available. See ECF No. 22 at 5-6. A
11   difference of medical opinion concerning a prisoner’s mental health treatment or diagnostic needs
12   – including whether to obtain an independent psychiatric evaluation – does not support an Eighth
13   Amendment claim. See Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989) (“A difference of
14   opinion does not amount to a deliberate indifference to [plaintiff’s] serious medical needs.”)
15   (citations omitted.)
16          Moreover, the limited portion of the SAC in which plaintiff attempts to identify the
17   challenged conduct of potential defendants is inadequate. See ECF No. 46 at 35-61 (conclusory
18   statements that various putative defendants “placed” plaintiff in ineffective recreational groups,
19   “denied [his] transfer” to a mental hospital, “denied [him] easy access” to adequate mental health
20   treatment groups, and “denied [him] psychological testing,” etc.). These allegations reference
21   other pages within the SAC, as well as numerous exhibits (set forth, inter alia, at ECF No. 36).
22   The undersigned has attempted to “match” plaintiff’s conclusory statements with the challenged
23   conduct of each defendant for the purpose of identifying a cognizable Eighth Amendment claim,
24   but the task has proven unwieldy and requires speculation. It is not the responsibility of this court
25   to construct the narrative and substance of plaintiff’s factual allegations and legal claims.
26          For these reasons, plaintiff will be given one final opportunity to clarify his allegations
27
     1
       This citation reflects the electronic pagination of plaintiff’s SAC; the cited pages were
28   originally designated by plaintiff as pages 32 and 33.
                                                         2
 1   and claims. Plaintiff will be directed to prepare and submit a short supplement to the SAC (no
 2   more than ten pages) that clearly outlines his allegations and claims. The court will then
 3   incorporate this material in its screening of the entire SAC pursuant to 28 U.S.C. § 1915A.
 4          Plaintiff is informed that because “only the unnecessary and wanton infliction of pain
 5   implicates the Eighth Amendment,” plaintiff must plausibly allege that each named defendant
 6   acted with a “sufficiently culpable state of mind.” Wilson v. Seiter, 501 U.S. 294, 297 (1991)
 7   (citations, internal quotation marks and emphasis omitted). It is not enough, for example, to
 8   allege that a defendant denied a request for specific treatment. To state an Eighth Amendment
 9   claim for deliberate indifference to his serious mental health needs, plaintiff must allege facts as
10   to each discrete denial of treatment supporting a reasonable inference that each defendant “knew
11   of and disregarded” a specific risk to plaintiff’s mental health; that is, that each defendant was
12   aware of a specific substantial risk of serious harm to plaintiff, yet ignored the risk. Farmer v.
13   Brennan, 511 U.S. 825, 837 (1994). Stated differently, plaintiff must precisely explain the who-
14   what-when-where-why-and-how of his deliberate indifference claim against each identified
15   defendant.
16          Accordingly, IT IS HEREBY ORDERED that:
17          1. Plaintiff shall, within thirty (30) days after service of this order, submit to the court a
18   “Supplement to the SAC,” which shall not exceed ten (10) pages, that precisely alleges how each
19   defendant currently identified at pages 35 and 36 of the SAC (see n.1, supra) was deliberately
20   indifferent to plaintiff’s serious mental health needs.
21          2. The Clerk of Court is directed to send plaintiff, together with a copy of this order, a
22   copy of his endorsed and electronically-paginated Second Amended Complaint (ECF No. 46).
23          3. Failure to timely comply with this order will result in a recommendation that this
24   action be dismissed without prejudice.
25          IT IS SO ORDERED.
26   DATED: July 31, 2019
27

28
                                                        3
